Title: To George Washington from Elias Dayton, 9 February 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Chatham Febry 9 1782
                  
                  I received safely the letter which contained your Excellency’s orders for the relief of the Garrison at Wyoming—as the men now there are, by reason of age lameness & other infirmities, fit persons for Garrison duty only.  I would ask your Excellency’s permission to relieve the officers only.  I have reason to think that the men now there will be contented to stay with a new set of officers and have therefore delayed their marching untill further orders.
                  I have at this time about one hundred men at Elizth Town & Newark which number I thought necessary during the severe weather to prevent plundering parties, from the other side, coming over and distressing our friends, and they have had a good effect.  we have made prisoners of the refugees one Doctor & six privates and killed one, we retook from them eight sleds loaded with hay—The matter respecting flags I expect will be settled at least so far as respects Mr Skinner’s negotiation, but Mr Skinner has been absent ever since I recieved your Excellency’s letter—inclosed is the particular cantonements of the troops in N. York & its vicinity handed me by a man in our interest.  I have also an accurate map of the fortifications at Brooklyn given me by the same person but will take a safer opportunity of conveyance.  We have had from three to six deserters from the enemy every day since the river has been froze.  I am your Excellencys Most Obedient Hbe servent
                  
                     Elias Dayton
                     
                  
               